  Case 13-49185         Doc 52     Filed 12/10/18 Entered 12/10/18 09:05:06              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-49185
         Keyona Vertrice Fletcher

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/30/2013.

         2) The plan was confirmed on 04/22/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/10/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/18/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,625.00.

         10) Amount of unsecured claims discharged without payment: $129,618.11.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-49185       Doc 52      Filed 12/10/18 Entered 12/10/18 09:05:06                     Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $45,458.00
       Less amount refunded to debtor                          $916.10

NET RECEIPTS:                                                                                 $44,541.90


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,881.55
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,881.55

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ATG Credit                     Unsecured         411.00           NA              NA            0.00        0.00
Career Education Corporation   Unsecured         580.00           NA              NA            0.00        0.00
CAVALRY SPV I LLC              Unsecured            NA         244.42          244.42          34.79        0.00
CERASTES LLC                   Unsecured            NA         455.00          455.00          64.76        0.00
CERASTES LLC                   Unsecured            NA         865.00          865.00        123.12         0.00
Comcast                        Unsecured         950.00           NA              NA            0.00        0.00
CREDITORS COLLECTION BUREAU    Unsecured         671.00           NA              NA            0.00        0.00
CREDITORS DISCOUNT & AUDIT     Unsecured          77.00           NA              NA            0.00        0.00
FEDERAL LOAN SERVICES          Unsecured     20,006.00            NA              NA            0.00        0.00
IL DEPT OF HUMAN SERVICES      Unsecured      4,681.00            NA              NA            0.00        0.00
ILLINOIS COLLECTION SVC        Unsecured         964.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE       Unsecured      7,120.00     17,001.50        17,001.50      2,419.95         0.00
INTERNAL REVENUE SERVICE       Priority       5,925.00       8,265.76        8,265.76      8,265.76         0.00
INTERNAL REVENUE SERVICE       Priority          593.00           NA              NA            0.00        0.00
JPMORGAN CHASE BANK NA         Unsecured      3,233.00       1,921.02        1,921.02        273.43         0.00
PALISADES                      Unsecured            NA         495.83          495.83          70.58        0.00
PALISADES COLLECTION LLC       Unsecured            NA            NA              NA            0.00        0.00
PALISADES COLLECTION LLC       Secured              NA            NA              NA            0.00        0.00
PALISADES COLLECTION LLC       Unsecured      1,491.00            NA              NA            0.00        0.00
PRA RECEIVABLES MGMT           Unsecured            NA           0.00        2,056.36        292.70         0.00
PRA RECEIVABLES MGMT           Secured       21,157.00     23,213.36        21,157.00     21,157.00    2,316.90
PREMIER BANK CARD              Unsecured         397.00           NA              NA            0.00        0.00
PRONGER SMITH MEDICAL ASSOCS   Unsecured            NA          77.10           77.10          10.97        0.00
SPRINT NEXTEL                  Unsecured         643.00        643.97          643.97          91.66        0.00
ST IL TOLLWAY AUTHORITY        Unsecured         644.00    23,943.40        23,943.40      3,408.04         0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA         918.19          918.19        130.69         0.00
US DEPT OF ED FEDLOAN          Unsecured     34,299.00     57,689.01        57,689.01           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-49185         Doc 52      Filed 12/10/18 Entered 12/10/18 09:05:06                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $21,157.00         $21,157.00         $2,316.90
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $21,157.00         $21,157.00         $2,316.90

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $8,265.76          $8,265.76              $0.00
 TOTAL PRIORITY:                                          $8,265.76          $8,265.76              $0.00

 GENERAL UNSECURED PAYMENTS:                            $106,310.80          $6,920.69              $0.00


Disbursements:

         Expenses of Administration                             $5,881.55
         Disbursements to Creditors                            $38,660.35

TOTAL DISBURSEMENTS :                                                                      $44,541.90


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
